IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-20786
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

ROBERT C. ROSSI,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-99-CR-40-1
                       --------------------
                          April 19, 2001

Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Robert C. Rossi (Rossi) appeals his guilty-plea conviction

for wire fraud under 18 U.S.C. §§ 1343 and 1346.   Rossi argues

that the Government breached the plea agreement by introducing

evidence not included in the parties' stipulation of facts to

support its argument for certain sentencing enhancements; that

the district court's acceptance of the Government's proffer that

a witness could testify in support of an enhancement under

U.S.S.G. § 3B1.3 violated his due process rights; that the

district court violated Fed. R. Crim. P. 32; that he can appeal


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 00-20786
                                 -2-

these "sentencing procedural errors" because these "errors" are

not within the scope of his waiver of appeal; and that this case

should be remanded for the sole purpose of reconsidering the

sentencing enhancements imposed under U.S.S.G. §§ 3B1.1(c) and

3B1.3.

     The record reflects the parties’ understanding that

enhancements under U.S.S.G. §§ 3B1.1(c) and 3B1.3 were subject to

dispute at sentencing.   The record also reflects that the

Government reserved its right to fully describe Rossi’s conduct

to the court, that the court was not bound by the stipulations of

fact and indeed was obligated to consider any other relevant

evidence, see U.S.S.G. § 6B.1.4 comment (Nov. 1994), and that the

Government did not promise or agree that it was limited to the

stipulated facts in arguing for the enhancements.   Accordingly,

any expectation to the contrary was unreasonable.    See United

States v. Garcia-Bonilla, 11 F.3d 45, 46 (5th Cir. 1993).

     Rossi waived his right to appeal his sentence on the grounds

set forth in 18 U.S.C. § 3742 subject to certain exceptions not

at issue in this appeal.    Rossi's remaining arguments, that the

acceptance of the Government's proffer of witness testimony

violated his due process rights and that the district court

violated Fed. R. Crim. P. 32, are within the scope of this

waiver.   Rossi's argument that his appeal may be considered

solely under 28 U.S.C. § 1291 and without reference to 18 U.S.C.

§ 3742 is without merit.    See United States v. Melancon, 972 F.2d

566, 573 (5th Cir. 1992).

     AFFIRMED.